Citation Nr: 0803239	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  06-19 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a right hip 
disorder.

2.  Entitlement to service connection for a left hip 
disorder.

3.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1971 to July 1975.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  In June 2007, the veteran provided testimony before 
the undersigned Veterans Law Judge at a Travel Board hearing 
at the RO.  A transcript of the hearing is in the claims 
file.


FINDINGS OF FACT

1.  The persuasive evidence does not demonstrate that a right 
hip disorder was manifest during active service, or that 
degenerative joint disease was noted to a compensable degree 
within the year following service, or developed as a result 
of an established event, injury, or disease during active 
service.  

2.  The persuasive evidence does not demonstrate that a left 
hip disorder was manifest during active service, or that 
degenerative joint disease was noted to a compensable degree 
within the year following service, or developed as a result 
of an established event, injury, or disease during active 
service.  

3.  The persuasive evidence does not demonstrate that a low 
back disorder was manifest during active service, or that 
degenerative joint disease was noted to a compensable degree 
within the year following service, or developed as a result 
of an established event, injury, or disease during active 
service.  

CONCLUSIONS OF LAW

1.  A right hip disorder was not incurred in or aggravated by 
service, nor may incurrence of degenerative joint disease be 
presumed.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§  3.303, 3.307, 3.309 (2007).

2.  A left hip disorder was not incurred in or aggravated by 
service, nor may incurrence of degenerative joint disease be 
presumed.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§  3.303, 3.307, 3.309 (2007).

3.  A low back disorder was not incurred in or aggravated by 
service, nor may incurrence of degenerative joint disease be 
presumed.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§  3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Preliminary Matters

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in November 2004 and March 2006.  (See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 
Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004). See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 
(2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  The veteran filed his claim in October 2004.  

Consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), the RO notified the veteran of the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) with regard to effective dates and disability 
ratings in March 2006.  To the extent that there is any 
perceived technically inadequate notice, the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the claimant has been prejudiced 
thereby).  The veteran has been thoroughly informed 
consistent with controlling law, and has indicated in April 
2006 that he has no additional evidence to submit.  Moreover, 
any failure in the timing of VCAA notice by the RO 
constituted harmless error.  See also Conway v. Principi, 353 
F.3d 1369, 1374 (2004).  There has been no prejudicial error 
in the duty to inform the veteran.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007) and Simmons v. Nicholson, 487 
F.3d 892 (Fed. Cir. 2007)).

The Board does note that the veteran testified before the 
undersigned at a Travel Board hearing in June 2007 as to his 
belief that his disabilities are related to two separate 
injuries in service.  

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  

Under the VCAA, a medical examination or medical opinion is 
deemed to be necessary if the record does not contain 
sufficient competent medical evidence to decide the claim, 
but includes competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability, establishes that the veteran suffered an event, 
injury, or disease in service, or has a disease or symptoms 
of a disease manifest during an applicable presumptive 
period, and indicates the claimed disability or symptoms may 
be associated with the established event, injury, or disease.  
See 38 C.F.R 3.159(c)(4).  Examination is not required in 
this case, because the veteran has not presented evidence 
indicating the claimed hip and back disorders may be 
associated with the established event, injury, or disease.  

Thus, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  No 
additional assistance or notification to the appellant is 
required based on the facts of the instant case.

II.  Facts

Service medical records reflect that the veteran fell off of 
a ladder while carrying trash onboard ship in June 1973.  He 
received a deep laceration to the lower right portion of the 
back.  Three subcutaneous sutures were placed in the 4 inch 
laceration of the back.  In December 1973, the veteran 
suffered chest pain after an episode of playing football and 
wrestling.  No back or hip pathology was noted.  The July 
1975 report of medical examination at separation reflects a 4 
inch scar in the lower back, but otherwise shows no 
abnormalities of the spine or hips.  

Post service treatment records include those from Oasis 
Medical Center dated from July 2003 to July 2004, Group 
Health Cooperative dated from December 1997 to October 2000, 
Phoenix Baptist Hospital dated in December 2002, and American 
Medical Solutions dated from November 2001 to January 2003.  
These records show complaints of hip pain dated from December 
1997 and low back pain and reports of radicular symptoms 
dated from 1998.  In May 1998 records from Group Health, 
there is a diagnosis of sacroiliac subluxation and lumbar 
segmental dysfunction.  In June 2000, the veteran reported he 
had a history of mild back problems and had occasionally seen 
a chiropractor in the past.  He reported no severe problems, 
fracture or herniated nucleus pulposus (HNP).  He reported 
recent right-sided radiating low back pain.  The assessment 
was low back pain very suspicious for HNP.  X-ray of the 
lumbar spine and hips at that time showed moderate 
spondylosis.  Also noted was mild non-specific sclerosis of 
the left sacroiliac joint.  MRI showed small disc protrusion 
at the L4-5 level and mild facet joint degenerative changes 
at L3-4 and L4-5.  Also in June 2000, there is a diagnosis of 
degenerative changes of the hip joint.  In October 2000, it 
was noted that the MRI of the back showed no nerve root 
compression.  Anti-inflammatories were recommended.  In 
December 2002, he reported at Phoenix Baptist Hospital that 
he was having right-sided back pain for three months.  He 
denied any trauma and did not recall any exacerbating moment.  
The assessment was back pain appearing to be muscular strain.  
The veteran was instructed to take ibuprofen.  The rest of 
the records contain some reports of back and hip pain.  

The veteran was afforded a VA examination in April 2005.  The 
examiner noted the history of the fall down the ladder in 
service, and noted the presence of the scar on the right 
lower back.  He made no diagnosis as to the back or hips.  
The examiner noted the veteran was a contractor/construction 
worker, and was on his feet all day.

In the June 2005 rating decision on appeal, the RO granted 
service connection for the scar of the low back.  

In June 2007, the veteran testified to his belief that he has 
current hip and back disorders that are due to the injuries 
he had in service.  He also stated he has performed heavy 
work as a construction worker/contractor since service, but 
has not hurt his back or hips on the job.  

III.  Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).  Where a veteran served 90 
days or more of continuous, active military service during a 
period of war or after January 1, 1947, and certain chronic 
diseases, such as arthritis, become manifest to a degree of 
10 percent within one year from date of termination of 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  The Federal Circuit has recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).

The veteran has a diagnosis of disorders related to the hips 
and low back; however, there is no competent evidence 
indicating that these disorders are associated with any 
established event, injury, or disease during active service.  
Although the two incidents in service are uncontroverted, 
there was no actual indication that there was either a low 
back or hip disorder resulting from either incident.  To the 
extent that the veteran suffered laceration to the back, 
service connection has been granted for that scar.  No actual 
complaints or findings of a hip or back disorder are noted 
until over twenty years following service separation.  While 
the veteran testified that he believes his hip and back 
disorders were incurred as a result of service, he is not a 
licensed medical practitioner and is not competent to offer 
opinions on questions of medical causation or diagnosis.  
Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. App. 492.  To the 
contrary, the probative, competent medical evidence indicates 
that he had no significant problems with the back or hips for 
many years following service.  No health care professional 
has indicated there is any relationship between current hip 
and back disorders and service.  Also, there was no 
continuity of symptomatology since service, nor was there any 
arthritis of the hips or back shown within one year of 
separation from service.  It is noted that the veteran worked 
for many years as a contractor and did not seek treatment for 
the back or hips for years after service.  Therefore, 
considering the entirety of the record, the Board finds 
entitlement to service connection is not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claims.




ORDER

Entitlement to service connection for a right hip disorder is 
denied.

Entitlement to service connection for a left hip disorder is 
denied.

Entitlement to service connection for a low back disorder is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


